Citation Nr: 1606498	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), alcohol dependence, and major depressive disorder.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009, September 2010 and September 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

Historically, the Board notes that service connection for PTSD was granted in a September 2009 rating decision, notice of which was sent to the Veteran on September 21, 2009.  A 30 percent rating was assigned, effective February 24, 2009, the date of the claim for service connection.  In a July 2010 rating decision, the RO indicated that the Veteran had filed a claim for an increased rating for PTSD in March 2010, and denied a rating in excess of 30 percent for PTSD.  On September 3, 2010, the Veteran filed a notice of disagreement with the 30 percent rating assigned.  (As such, it is a timely notice of disagreement with respect to the September 2009 rating decision.)  In a September 2010 rating decision the RO denied entitlement to TDIU.  Thereafter, in a May 2011 rating decision the RO granted an increased rating of 50 percent for PTSD, alcohol dependence, and major depressive disorder, effective February 24, 2009, the date of the claim for service connection.  In a January 2012 rating decision, the RO denied a rating in excess of 50 percent for PTSD, alcohol dependence and major depressive disorder.  In a September 2012 rating decision the RO denied service connection for peripheral neuropathy of the lower extremities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2009 statement, the Veteran indicated that he receives treatment for his PTSD through the Vet Center in Boise, Idaho.  Moreover, in a December 2008 VA treatment record, it was noted that the Veteran had been seen at the Vet Center for his PTSD and a September 2009 VA treatment record notes that the Veteran had had 8 to 12 sessions at the Vet Center for his PTSD.  A review of the record does not reflect that any treatment records from any Vet Center are in the claims file.  As these records are pertinent to the Veteran's increased initial rating claim, they should be obtained.  Additionally, the record only contains VA treatment records from the VA Medical Center (VAMC) in Boise, Idaho and Community Based Outpatient Clinic (CBOC) in Canyon County and in Caldwell dating through June 2013.  While the record does not reflect that the Veteran has received mental health treatment through VA apart from at the Vet Center, the VA treatment records in the claims file from the VAMC in Boise and CBOCs do reflect various mental health symptoms.  Therefore, on remand, up-to-date VA treatment records should also be obtained as they may contain information relevant to the claim for an increased rating for PTSD.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that the Veteran has undergone VA examinations related to his PTSD in September 2009, July 2010, and December 2011.  As such, the Board observes that it has been nearly four years since the Veteran has been afforded a VA examination to determine the nature and severity of his service-connected PTSD.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014). 

The Veteran has not specifically alleged that his PTSD has worsened since the most recent December 2011 VA examination.  However, as noted above, there are outstanding VA treatment records which must be obtained by the AOJ, and these records may indicate that the Veteran's service-connected PTSD has worsened since December 2011.  In light of above and in the interest of judicial efficiency, the Board concludes that on remand the Veteran should be afforded a VA examination to determine the current severity and manifestations of his service-connected PTSD.  

With respect to the Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities, the Board notes that the record contains a June 28, 2012 statement from the Veteran's VA physician, Dr. G., which notes that the Veteran believes his peripheral neuropathy is due to his exposure to Agent Orange in Vietnam.  Dr. G. opined, "I do not disagree with this possibility and I agree it is a realistic conclusion but am unsure as how to confirm a direct causal relationship between the two as there is the possibility that his peripheral neuropathy is idiopathic in nature.  My suggestion would be that he be seen by a clinician who has experience in [A]gent [O]range exposure."

The record reflects that the Veteran served in combat in Vietnam and is therefore presumed to have been exposed to herbicides.  While the Veteran does not claim that his peripheral neuropathy began within one year of the last date of exposure to herbicides as required for presumptive service connection pursuant to 38 C.F.R. § 3.309(e) (at the July 2015 Travel Board hearing the Veteran indicated that his symptoms began six to eight years earlier and a May 2014 VA medical opinion report notes that the Veteran's peripheral neuropathy did not begin in service or within one year of the last date of exposure to herbicides), the Veteran has submitted VA medical evidence suggesting a direct relationship between peripheral neuropathy of the lower extremities and herbicide exposure during service.  Importantly, the Veteran may still establish service connection for peripheral neuropathy of the lower extremities as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, the Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the June 2012 VA medical evidence submitted is sufficient to require a remand in order to schedule a VA examination in this regard.

The issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to a rating in excess of 50 percent for PTSD and entitlement to service connection for peripheral neuropathy of the lower extremities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, it must be deferred at this time.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to 'appropriate first-line officials' for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

The Veteran is currently service-connected for PTSD, rated at 50 percent, and tinnitus, rated at 10 percent.  As such, the Board notes that currently the Veteran does not meet the schedular criteria for TDIU.  However, it is VA's policy to grant a TDIU in all cases where a service-connected disability or disabilities cause unemployability, regardless of the ratings for such disability or disabilities.  38 C.F.R. § 4.16(b).  Significantly, however, as noted above, even if the Veteran is rendered unemployable due to his service-connected disabilities, the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling, 15 Vet. App. at 10.  As referral VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) has not occurred in this case, the Board is precluded from granting a TDIU at the present time.

The duty to assist regarding claims for TDIU often requires VA to obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activities which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (in a TDIU determination, VA's duty to assist does not require obtaining "a single medical opinion regarding the combined impact of all service-connected disabilities . . . ."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

In this case, the Board notes that the September 2009 VA examination report notes that the Veteran's PTSD continues to have a significant and negative impact on his ability to maintain employment.  The examiner opined that the symptoms of PTSD prevent him from being able to negotiate and tolerate the social environment of a workplace.  The July 2010 VA examination report does not contain any opinion regarding employability.  The December 2011 VA PTSD examiner opined that although the current economic climate makes finding a job difficult and the Veteran's PTSD and depression affect his occupational functioning, he is not precluded from gaining or maintaining gainful employment, but it contains no rationale for the opinion.  A December 2011 VA general medical examination report contains an opinion that, according to the Social Security Administration, the Veteran is 100 percent disabled due to his nonservice-connected arthritis/arthralgia/post-operative conditions in combination with his mental health conditions.  Finally, another December 2011 VA medical opinion, obtained in direct response to the Veteran's TDIU claim, provides the following opinion:  "The Veteran has no medical service-connected conditions.  Therefore, he is, by definition, he is not unemployable due to any service-connected medical diagnosed condition.  All of his diagnoses are for non-service connected conditions.  Even then, he is employable in a sedentary capacity.  He could sit and count artifacts for inventory control, answer the phone, communicate, and use a computer.  He is employable."

Though individual VA examination reports of record do provide some information regarding the limitations caused by the Veteran's service-connected PTSD, they do not all directly and sufficiently address the question of his employability.  Moreover, the specific examination accomplished pursuant to the TDIU claim (dated in December 2011) does not acknowledge the Veteran's service-connected PTSD or tinnitus.  In sum, because the current record does not contain an adequate opinion regarding the TDIU claim, the Board finds that the Veteran should be scheduled for a VA examination to assess the combined effect of his service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the VAMC in Boise, Idaho and all associated CBOCs dating from June 2013 to the present, as well as all treatment records from the Vet Center in Boise, Idaho, dated anytime. 
 
2.  Schedule the Veteran for a VA examination to determine the severity and manifestations of his service-connected PTSD/alcohol dependence/major depressive disorder.  The Veteran's entire electronic files must be made available to the examiner, and the examination report must reflect that the examiner reviewed these records.  All tests and studies deemed necessary must be performed.

All pertinent symptomatology and findings should be reported in detail.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination, enter a complete multiaxial evaluation, and assign a GAF score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning in accordance with VA's Rating Schedule.  A complete rationale must be provided for any opinion expressed.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's peripheral neuropathy of the lower extremities.  The entire electronic claims file must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current peripheral neuropathy of the lower extremities was incurred in or otherwise related to the Veteran's military service, including exposure to herbicides.

In answering this question, the examiner should note that it has been conceded that the Veteran was exposed to herbicides during his active service.

The examiner must discuss the June 28, 2012 VA opinion indicating that it is a reasonable conclusion that the Veteran's peripheral neuropathy of the lower extremities is etiologically related to herbicide exposure, or that it is idiopathic in nature.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  Schedule the Veteran for an appropriate vocational evaluation.  All findings should be reported in detail.  The examiner must be given full access to the Veteran's complete electronic claims file for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA electronic claims file, to include a copy of this remand, were reviewed in connection with this examination. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA vocational examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore, 21 Vet. App. at 219, rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib, 733 F.3d at 1354.

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  The Veteran is hereby advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015). 
 
6.  If, in the course of adjudicating the TDIU claim, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  
 
7.  After the above actions have been completed, if the claims remain denied, the Veteran must be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




